PARDEE, J.
At the time the original order was made, on the 20th of August, 1929, in which the court found the averments of the complaint to be true, the child immediately became a ward of the court and remains such until she attains the age of 21 years, and the jurisdiction of said court over said child continues until such time. (1643 GC.) So, the subsequent applications .filed by the parties interested related solely to the question as to who should have the custody of said child, under the control and supervision of the court.
The power of the court to change said custody being continuous, the evidence that was taken at said Rearing related only to the matter of custody and not to the termination of the power of the court over said child. Therefore, the only matter before us for consideration and decision involves the question as to whether or not the decision of the court as to who should.have the custody of said child is manifestly against the weight of the evidence.
Upon that question we have fully read and considered all the evidence offered, and we are not. unanimously of the opinion that the judgment of the tri,al court is manifestly 'against the weight of the evidence.
But we do find that the part of the order giving the permanent custody of said child to Charles and Mabel Sterling is ■ unauthorized, as the child remains a ward of the court until she attains the age of 21 years.
The judgment of the trial court is therefore modified as to permanent custody, and no other prejudicial erorr in the record having- been found, the judgment of the trial court, as so modified, is affirmed.
Funk, PJ, and Washburn, J, concur.